Citation Nr: 0837180	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  05-23 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for post 
fracture capsulitis of the left ankle (left ankle 
disability).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1976. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's treatment records indicate that he has been 
undergoing continuous VA treatment since March 2004 for his 
left ankle pain; however, the most recent VA treatment 
records associated with the claims file are dated in June 
2005.  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file. See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  As such, the Board has no discretion and must remand 
this claim.

The Board also finds another VA examination is necessary in 
light of his continued treatment and because a VA examination 
was last performed in August 2004, which may no longer 
reflect an accurate picture of the current nature and extent 
of his left ankle disability.

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain any pertinent 
medical records from the Miami, 
Florida, VA Medical Center, dated since 
June 2005.

2.  After associating all outstanding 
records with the claims folder, the AMC 
should schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency, and 
severity of any left ankle disability.  
The claims folder should be made 
available to and reviewed by the 
examiner.  The examiner should conduct 
all indicated tests and studies, to 
include range of motion studies expressed 
in degrees and in relation to normal 
range of motion, and should describe any 
pain, weakened movement, excess 
fatigability and incoordination.  To the 
extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion of 
the left ankle.  The rationale for any 
opinion expressed should be provided in a 
legible report.  

3.  Thereafter, readjudicate the 
veteran's claim.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

